ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on Feb. 14, 2022 has placed the application in condition for allowance.  Claims 1, 3, 5, 9, 11, 13, and 16-22 are allowed; and claims 2, 4, 6-8, 10, 12, 14, and 15 are cancelled.
	The claimed invention introduces image displaying for a workflow having multiple processes.  First images are generated and displayed for each of multiple processes included in the workflow.  A second single image is generated based on the first images representing all the processes in the workflow.  The second image is generated by changing size of each of the first images such as increasing or decreasing the sizes of the first images based on a number of standby jobs or jobs yet to be processed in each of the multiple processes or a time during which a job is in a standby state in each of the multiple processes.  
The cited references do not teach that the second image is generated by changing size of each of the first images such as increasing or decreasing the sizes of the first images based on a number of standby jobs or jobs yet to be processed in each of the multiple processes or a time during which a job is in a standby state in each of the multiple processes.  
The specific claim language incorporating subject matters that are allowable 
The remaining dependent claims 3, 5, 9, 11, 13, 16-19, 21, and 22 are allowed due to their corresponding dependencies to the independent claim 1.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674